         Case 1:18-cv-01763-CCB Document 13 Filed 03/08/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


ARTHUR RUSCHER                                  *

               Plaintiff                        *

v.                                              *       Civil Action No.: 1:18-cv-01763-CCB

CYS INVESTMENTS, INC.                           *

               Defendants                       *

                            STIPULATION OF DISMISSAL WITH
                           PREJUDICE AND [PROPOSED] ORDER

               Plaintiff and Defendants, acting by and through their respective counsel, hereby

stipulate and agree that Plaintiff does hereby withdraw his Application for an Award of

Attorneys’ Fees and Expenses [ECF 6), and the above-captioned action and all claims asserted

herein be, and the same hereby are, dismissed with prejudice.

Date: March 8, 2019


 /s/ Donald J. Enright                           /s/ G. Stewart Webb, Jr.
 Donald J. Enright                               G. Stewart Webb, Jr.
 Federal Bar No. 13551                           Federal Bar No. 00828
 LEVI & KORSINSKY, LLP                           VENABLE LLP
 1101 30th Street, N.W.                          750 E. Pratt Street
 Suite 115                                       Suite 900
 Washington, DC 20007                            Baltimore, Maryland 21202
 Email: denright@zlk.com                         Email: gswebb@venable.com
 Tel: (202) 524-4290                             Tel: 410-244-7565
 Fax: (202) 337-1567                             Fax: 410-244-7742

 Attorneys for Plaintiff                         Attorneys for Defendants



SO ORDERED, this ___ day of ______________, 2019,


______________________________________________
Catherine C. Blake, United States District Judge
         Case 1:18-cv-01763-CCB Document 13 Filed 03/08/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 8, 2019, I electronically filed the foregoing

Stipulation of Dismissal with Prejudice and [Proposed] Order with the Court and used the

CM/ECF system to serve all counsel of record.



                                                           /s/ Donald J. Enright




                                                2
